Citation Nr: 0828032	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-38 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for hypertensive heart disease with left ventricular 
hypertrophy.

2.  Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In pertinent part, the RO granted service 
connection for hypertensive heart disease with left 
ventricular hypertrophy, and assigned an initial 30 percent 
rating effective February 28, 2005.  The veteran appealed the 
initial rating assigned.  The veteran also appealed the RO's 
denial of his claim of service connection for obstructive 
sleep apnea.


FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that the 
veteran's hypertensive heart disease with left ventricular 
hypertrophy is manifested by a workload of 7 METs, a left 
ventricular ejection fraction of 60 percent, no instances of 
acute congestive heart failure, and diastolic pressures 
predominantly less than 120.

2.  The veteran's obstructive sleep apnea, which first 
manifested many years after service, is not shown to be 
related to his service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 
percent for hypertensive heart disease with left ventricular 
hypertrophy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Codes (DC's) 7101, 7007 (2007).

2.  Obstructive sleep apnea was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial rating - hypertensive heart disease

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Hypertensive heart disease is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7007.  The currently assigned 30 percent 
rating contemplates a workload greater than 5 metabolic 
equivalents (METs) but not greater than 7 METs that results 
in dyspnea, fatigue, angina, dizziness or syncope; or when 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram (EKG), echocardiogram (echo) or X-ray.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, as it is in this situation, and a 
laboratory determination of METs by exercise testing cannot 
be accomplished for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104, Note (2).

The next higher 60 percent rating under DC 7007 is warranted 
when there is more than one episode of acute congestive heart 
failure in the past year, or; a workload that is greater than 
3 METs but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness or syncope, or; when there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is warranted where there 
is chronic congestive heart failure, or workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

Alternatively, the veteran's hypertensive heart disease could 
be evaluated under DC 7101.  A higher 40 percent rating is 
warranted for diastolic pressure predominantly 120 or more.

Applying the criteria to the facts of this case, the Board 
finds that the veteran's hypertensive heart disease with left 
ventricular hypertrophy does not meet the criteria for a 60 
percent rating for any time during the appeal period.  The 
Board notes that the competent medical evidence, overall, 
shows that the veteran's hypertensive heart disease with left 
ventricular hypertrophy is manifested by a workload of 7 
METs, an ejection fraction of 60 percent, no instances of 
acute congestive heart failure, and diastolic pressures 
predominantly less than 120.

For example, an August 2005 VA compensation and pension 
examination report shows that the veteran achieved 7 METs 
during a Bruce protocol exercise test.   An echocardiogram 
showed "mild" left ventricle hypertrophy and "mild" left 
atrial enlargement.  He had a left ventricular ejection 
fraction (EF) of 60 percent, and a blood pressure reading of 
126/90.  

Overall, this evidence provides highly probative evidence 
against this claim.

The additional evidence of record includes the veteran's VA 
clinical records and private clinical records which do not 
show any episodes of acute congestive heart failure, a 
workload less than 5 METs or less, left ventricular 
dysfunction with an ejection fraction of 50 percent or less, 
or diastolic pressures predominantly 120 or more.  Overall, 
the clinical records of treatment also provide highly 
probative evidence against this claim.

Based on the above, the veteran's service connected 
hypertensive heart disease with left ventricular hypertrophy 
does not meet the criteria for an evaluation in excess of 30 
percent under applicable evaluation criteria for any time 
during the appeal period.  The Board is aware of the 
veteran's complaints as to the effects of his service-
connected disability on his activities of work and daily 
living.  In the Board's opinion, all aspects of the veteran's 
hypertensive heart disease with left ventricular hypertrophy 
are encompassed in his 30 percent rating under DC 7007.  As 
the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  See Thun v. 
Peake, 22 Vet. App. 111, 114-15 (2008).  The Board further 
observes that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Service connection - obstructive sleep apnea

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease when, "all of the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records do not reflect 
treatment for, or diagnosis of, obstructive sleep apnea.  His 
separation examination, dated July 1971, did not diagnose 
obstructive sleep apnea.

Overall, the veteran's service medical records provide highly 
probative evidence against his claim, failing to show any 
treatment for, or a diagnosis of, obstructive sleep apnea.

The veteran's post-service treatment records show that he was 
diagnosed with obstructive sleep apnea following a VA sleep 
study conducted in December 2006.  He first reported sleep 
apnea complaints to his private examination in 2003, which is 
more than 30 years following his separation from service.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

Additionally, the post-service medical records are negative 
for any competent medical evidence suggesting or indicating 
that the veteran's obstructive sleep apnea first manifested 
in service or is associated with an event during service.  
This is also found to be strong probative evidence against 
the claim.

Overall, the service and post-service medical records provide 
highly probative evidence against this claim, showing 
obstructive sleep apnea first manifesting many years after 
service and unrelated to service or any problem with service.

In deciding this case, the Board has reviewed the veteran's 
contentions.  A layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the veteran's has not alleged persistent or 
recurrent symptoms of obstructive sleep apnea since service.  
Furthermore, the Board has carefully reviewed the statements 
of the veteran and his wife contained in the medical records 
of file, but fails to find any description of symptoms, such 
as excessive snoring, witnessed apneas and/or excessive 
daytime sleepiness, prior to 2003.  The medical evidence in 
this case greatly outweighs the lay assertions of record.

Simply stated, the Board finds that the service and post-
service medical record outweighs the veteran's statements, 
providing highly probative evidence against this claim.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

III.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

In this case, a pre-adjudicatory RO letter dated March 2005 
advised the veteran of the types of evidence and/or 
information deemed necessary to substantiate service 
connection claims for hypertension and sleep apnea as well as 
the relative duties on the part of the veteran and VA in 
developing his claim.  The RO listed specific types of 
evidence that would be considered relevant to the claims, and 
informed the veteran to submit all evidence in his possession 
pertinent to his claims.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

A post-adjudicatory RO letter dated March 2006 advised the 
veteran of the criteria for establishing a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  This letter advised the veteran that 
his disability rating was determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  See generally Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

With respect to the claim for hypertensive heart disease, the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Goodwin v. Peake, 28 Vet. App. 128 
(2008).

With respect to the obstructive sleep apnea claim, the 
untimely notice of the criteria for the downstream elements 
of establishing a disability rating and effective date of 
award is not prejudicial to the veteran, as the service 
connection claim remains denied.

Overall, the veteran has not argued any prejudicial error 
concerning any aspect of his VCAA notice, and the Board finds 
no notice deficiencies that have resulted in prejudice to the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  See also Goodwin, supra.  Accordingly, the Board 
finds that adjudication of these claims at this time would 
not be prejudicial to the veteran.  

VA has a duty to assist the veteran in the development of his 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, his private medical records and VA 
clinical records.  In May 2007, the veteran informed the 
Board of the relevance of a sleep study performed by the 
Houston VA Medical Center.  He submitted a similar statement 
to the RO in December 2006.  The Board notes that the sleep 
study results, dated December 2006, have been associated with 
the claims folder.

In this regard, it is important for the veteran to understand 
that treatment for this disorder in 2007 or 2006 or 2005 does 
not provide a basis to find that this problem is associated 
with service that ended in July 1971.

The veteran was afforded VA examination to evaluate the 
nature and severity of his hypertensive heart disease in 
September 2005.  There is no lay or medical evidence 
suggesting an increased severity of symptoms since his last 
VA examination.   As such, there is no duty to provide 
further medical examination on this claim.  See VAOPGCPREC 
11-95 (Apr. 7, 1995).

The veteran has not been afforded VA examination to determine 
the etiology of his diagnosed sleep apnea.  In this case, 
there is no evidence of sleep apnea symptoms in service, no 
evidence or allegation of persistent or recurrent symptoms 
since service, and no competent evidence suggesting or 
indicating that such disorder may be associated with event(s) 
in service.  As such, VA has no duty to obtain medical 
opinion on this claim.  See McClendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).  The medical record only provides evidence 
against this claim, indicating a problem that began well 
after service. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to an initial rating greater than 30 
percent for hypertensive heart disease with left ventricular 
hypertrophy is denied.

The claim of entitlement to service connection for 
obstructive sleep apnea is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


